DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 – 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 2005/0160711 to Yang (hereinafter referred to as Yang).
	In regard to claim 14, as discussed in paragraph [0025], Yang discloses a filtration medium having glass fibers and plastic-containing bonding fibers, which can be In re Malagari, 182 U.S.P.Q. 549; In re Wertheim 191 USPQ 90 (CCPA 1976). As further discussed in paragraph [0032], monocomponent fibers can be used in combination with the bicomponent fibers. 
	In regard to claims 15 and 16, as disclosed in paragraph [0058] of Yang, the filter medium can have a density of about 8.0 - 26.0 kg/m2 and a thickness of 4 – 10 mm. Thus, given the broadest ends of these ranges the filter medium can have a basis weight of about 32 - 260 g/m2, which falls in the claimed range of about 2 - 1000 g/m2. In paragraph [0058], Yang discloses the porosity of the filter media to be about 98.6 to 99.8%, which corresponds to a solidity of about 0.2 - 1.4%, which overlaps the claimed range. The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q. 549; In re Wertheim 191 USPQ 90 (CCPA 1976). Yang does not disclose the pore size of the filter medium. The pore size will affect the size of the contaminants captured. It would have been obvious to one of ordinary skill in the art at the time of the invention to 
	In regard to claim 17, as discussed in paragraph [0030], the bicomponent fibers can include a fluorocarbon. Thus, the filtration medium can include a fluoro-organic compound, as broadly recited in the claim. 
	In regard to claim 18, as discussed in paragraph [0030], the bicomponent fibers are sheath/core fibers and can have a PET core with a PET sheath having a lower melting point. 

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 5,580,459 to Powers et al. (hereinafter referred to as Powers).
	In regard to claim 19, as discussed in column 2 lines 43 – 50, Powers discloses a nonwoven filtration medium having bicomponent binder fibers. As discussed in column 3 line 63 – column 4 line 6, the diameter of the bicomponent binder fibers can fall within the claimed range, as the diameter is recited to be about 5 to 30 microns and an example of 15 microns is given. As discussed in column 4 lines 10 – 20, a microfiber can also be used in the medium. The microfiber can be considered to form a media fiber, as broadly recited in the claim. As discussed in column 4 lines 29 – 32, the microfiber has a diameter of 0.8 to 1 micron or less, which overlaps with the claimed range. The subject matter as a whole would have been obvious to one having ordinary In re Malagari, 182 U.S.P.Q. 549; In re Wertheim 191 USPQ 90 (CCPA 1976). As discussed in column 7 lines 27 – 29, the filtration structure, or medium, can have a thickness from about 0.001 to 1 inch (0.0254 to 25.4 mm) which overlaps with the claimed range. Similarly, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q. 549; In re Wertheim 191 USPQ 90 (CCPA 1976). Powers does not recite a specific value for the solidity or porosity of the medium. As discussed in column 3 lines 55 – 62 and column 4 lines 14 – 20, both the structure of the bicomponent fibers and the microfibers can be used to customize the porosity, and thus the solidity, of the medium. It would have been obvious to one of ordinary skill in the art at the time of the invention to choose or optimize the solidity in Powers to be from 2 to 25% given this provides the desired porosity for given filter application. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the applicant must show that the chosen dimensions are critical, see In re Woodruff, 16 USPQ2d 1934. As discussed in column 4 lines 4 – 20, a medium with just bicomponent fibers having a diameter of 15 microns can have a pore size of about 100 microns. The microfiber can be further used to adjust the pore size. Predictably, the use of microfibers decreases the average pore size. Thus, the filter medium can have a pore size of 100 microns or less, which overlaps with In re Malagari, 182 U.S.P.Q. 549; In re Wertheim 191 USPQ 90 (CCPA 1976). Powers does not disclose the basis weight of the filer medium. The basis weight will depend on the size of the fibers used, the solidity, and the thickness. There is no evidence the basis weight is critical. It would have been obvious to one of ordinary skill in the art at the time of the invention to choose or optimize the basis weight of the filter medium in Powers to be from 2 to 1000 g/m2 given this provides the filter medium with the desired filtration properties. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the applicant must show that the chosen dimensions are critical, see In re Woodruff, 16 USPQ2d 1934. The filtration medium, as discussed above, of modified Powers discloses all of the required structural features and inherently would have a permeability of 2 to 500 ft/min.
	In regard to claim 20, as discussed in column 4 lines 25 – 28, a mixture of microfibers can be used in Powers. In this case, the microfibers can also be considered to include a secondary fiber. 

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Powers as applied to claims 19 and 20 above, and further in view of Yang.
	Powers is discussed above in section 5. Powers does not disclose the filtration medium including a fluoro-organic compound. Powers discusses using polyethylene in 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Powers to include a fluorocarbon, which is a fluoro-organic compound, as the core material in the bicomponent fibers as suggested by Yang as this is known fiber material in the art having a relatively high melting point. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 23 of U.S. Patent No. 8,268,033. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 23 of the ‘033 patent disclose a filter medium having all of the required structural limitations in claims 14 – 21 of the present application.
Claims 14 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 30 of U.S. Patent No. 8,512,435. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 30 of the ‘435 patent disclose a filter medium having all of the required structural limitations in claims 14 – 21 of the present application.
Claims 14 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 10 of U.S. Patent No. 10,610,813. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 10 of the ‘813 patent disclose a filter medium having all of the required structural limitations in claims 14 – 21 of the present application.

Allowable Subject Matter
Claims 22 – 33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to independent claim 22, Yang, Powers, and other cited prior art references disclose similar filter media having bicomponent and fibers and glass fibers. The bicomponent fibers have a first component with a higher melting point and a second component with a lower melting point. It is known to heat the filter media to be temperature above the lower melting point to soften the second component to bind the fibers together. There is no teaching or suggestion, however, for a method of filtering a heated fluid where the mobile fluid phase that is passed through the filter medium to remove a contaminant has a higher temperature then the melting point of the second component. There is no suggestion in the prior art to heat the filtration medium beyond the melting point of the second component once the fibers have been bonded together. 
	Claims 23 – 33 depend from claim 22 and would be allowed for at least the same reason as claim 22. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773